                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DEANNA JEAN SALISBURY,                            )
                            Plaintiff,            )
                                                  )      No. 1:18-cv-980
-v-                                               )
                                                  )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,                  )
                      Defendant.                  )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       This is an action pursuant to Section 405(g) of the Social Security Act, 42 U.S.C. §

405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff’s

claim for Supplemental Security Income under Title XVI of the Social Security Act. On

November 25, 2019, United States Magistrate Judge Ray Kent issued a Report &

Recommendation (“R&R”) recommending that the Court affirm the Commissioner’s

decision (ECF No. 20). This matter is now before the Court on Plaintiff’s objection to the

R&R (ECF No. 21). For the reasons to be discussed, the Court will overrule the objection

and adopt the R&R as the Opinion of the Court.

       With respect to a dispositive motion, a magistrate judge issues a report and

recommendation, rather than an order. After being served with a report and

recommendation (R&R) issued by a magistrate judge, a party has fourteen days to file written

objections to the proposed findings and recommendations. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b). A district court judge reviews de novo the portions of the R&R to which

objections have been filed. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).
       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding the district

court need not provide de novo review where the objections are frivolous, conclusive, or too

general because the burden is on the parties to “pinpoint those portions of the magistrate’s

report that the district court must specifically consider”). Failure to file an objection results

in a waiver of the issue and the issue cannot be appealed. United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155 (upholding the Sixth

Circuit’s practice). The district court judge may accept, reject, or modify, in whole or in part,

the findings and recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b).

       In this case, Plaintiff generally objects to the R&R’s disposition of her claim, but does

not pinpoint any specific objections or errors in the R&R. This Court is not required to

address a vague or general objection. See Mira, 806 F.2d at 637. However, the Court has

reviewed the R&R and finds no error. Accordingly,

       IT IS ORDERED that the November 25, 2019 R&R (ECF No. 20) is APPROVED

and ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s objection to the R&R (ECF No. 21) is

OVERRULED.

       JUDGMENT TO FOLLOW.

Date: December 11, 2019                                    /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
